Presentada después de las cinco de la tarde de hoy esta solicitud y siendo imposible resolver con la debida consideración el asunto sometido en este caso en los dos días que faltan para finalizar el término, dos soluciones parecen apropiadas: una la expedición del auto señalán-dose la vista para el mes de noviembre y otra en negar el auto con permiso para presentarlo de nuevo si la parte interesada lo estimara oportuno. Siendo preferible esta última, se niega por abora la expedición del certiorari.